Citation Nr: 0114842	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  00-04 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hearing loss and, if so, whether all of the evidence both old 
and new warrants the grant of service connection.

2.  Entitlement to service connection for tinnitus.

3.  Whether a December 3, 1976, rating decision denying 
entitlement to service connection involved clear and 
unmistakable error (CUE). 


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for hypertension and tinnitus, denied a 
claim as to CUE in a December 3, 1976, rating decision, and 
denied reopening a claim for entitlement to service 
connection for hearing loss.  

In August 1999, the veteran submitted a notice of 
disagreement as to the issues of entitlement to service 
connection for tinnitus, CUE in a December 3, 1976, rating 
decision, and whether new and material evidence had been 
submitted to reopen a claim for entitlement to service 
connection for hearing loss.  Subsequent to the issuance of a 
statement of the case as to these issues the veteran 
perfected his appeal in March 2000.

In a September 2000 rating decision the RO, inter alia, found 
new and material evidence had been submitted to reopen a 
claim for entitlement to service connection for hearing loss, 
that the claim was well grounded, and that all relevant facts 
had been properly developed.  The RO, however, denied 
entitlement to service connection on the merits. 

The Board notes a determination is required as to whether new 
and material evidence has been presented when a claim has 
been previously disallowed based upon the same factual basis.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  
Therefore, the Board has listed the issue concerning hearing 
loss as whether new and material evidence has been submitted 
to reopen the claim for service connection.

The issue of entitlement to service connection for tinnitus 
is addressed in the remand section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition as to the hearing loss and CUE claims on appeal 
has been obtained.  

2.  In a December 1976 rating decision, the RO denied 
entitlement to service connection for hearing loss; the 
veteran did not appeal.

2.  The evidence submitted since the December 1976 rating 
decision includes new evidence that bears directly and 
substantially upon the specific matter under consideration 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  Persuasive medical evidence demonstrates the veteran has 
decreased high frequency sensorineural hearing acuity 
secondary to noise exposure during service but that the 
present manifestations of that disorder are not a disability 
for VA compensation purposes.

4.  The evidence of record in December 1976 as to whether the 
veteran had a hearing loss disability related to active 
service is not undebatable.

5.  The existing statutory and regulatory provisions were not 
incorrectly applied in the December 3, 1976, rating decision.



CONCLUSIONS OF LAW

1.  The December 1976 rating decision that denied entitlement 
to service connection for hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (2000).

2.  Evidence submitted since the December 1976 rating 
decision in support of the veteran's application to reopen 
the claim for entitlement to service connection for hearing 
loss is new and material.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2000).

3.  A hearing loss disability for VA compensation purposes 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.385 (2000).

4.  The December 3, 1976, rating decision was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes VA has a duty to assist the 
veteran in the development of his claims.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 196-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5103A).  The 
record indicates that as to the hearing loss and CUE claims 
on appeal the veteran was adequately informed of the evidence 
necessary to support the claims, that all relevant records 
identified by the claimant were received, and that sufficient 
medical evidence for a determination has been obtained.  The 
veteran has been provided a current audiological examination 
to assess the severity of his hearing loss.  Significantly, 
the Board finds the present record to be complete and that 
the RO has furnished all relevant information necessary to 
allow for the successful pursuit of the appeal.  There is no 
indication that there is any additional evidentiary or 
procedural development including under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), that would be beneficial regarding the claims of 
service connection for hearing loss and CUE.  Therefore, the 
Board is satisfied that all relevant facts have been properly 
developed and that no further assistance is required in order 
to satisfy the duty to assist.

Background
Evidence of Record Prior to December 1976

Service medical records include July 1967 enlistment 
examination audiological findings, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
0
LEFT
15
10
5
0
0

Records dated in June 1969 show the veteran was treated for 
left ear otitis externa.  Subsequent reports dated later that 
month show the veteran's left ear disorder was improving.  

The veteran's August 1970 separation examination reported 
audiological findings, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
25
30
20
LEFT
30
20
20
30
20

In his August 1970 report of medical history the veteran 
noted ear, nose, or throat trouble.  The examiner noted the 
veteran was treated for swimmers ear in June 1969, with no 
sequelae, and that he complained of decreased right ear 
hearing.  

During VA examination in September 1976 the veteran reported 
he had been treated for swimmers ear and reported his belief 
that his hearing was deficient to high frequency sounds.  The 
examiner noted the veteran denied tinnitus but that he stated 
his left ear was sore.  Examination revealed reddened ear 
canals, slightly more to the left, with debris that was 
subsequently cleaned.  Functional testing using a tuning fork 
showed a Weber to the right side, the better ear.  The Rinne 
was positive, bilaterally.  It was noted that an audiogram 
completed that date revealed a slight high tone deficiency 
only at 8,000 hertz units.  Speech discrimination was good, 
bilaterally.  The report included a diagnosis of normal 
hearing.

A September 1976 VA report noted audiological findings, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
20
20
LEFT
15
15
15
25
25

Speech audiometry revealed speech reception thresholds of 10 
decibels in the right ear and 10 decibels in the left ear and 
speech recognition ability of 100 percent in the right ear 
and of 98 percent in the left ear.  The audiometric findings 
were reported on a printed VA Form 10-2364, Audiometric 
Examination, which included a parenthetical notation under 
the title indicating international threshold norms were used 
as a reference.

A December 3, 1976, rating decision, inter alia, granted 
entitlement to left ear otitis externa and denied entitlement 
to service connection for defective hearing.  It was 
specifically noted that a current VA examination revealed 
hearing within normal limits.  The veteran was notified by 
correspondence dated December 8, 1976.  

Evidence of Record After December 1976

In October 1998 the veteran submitted correspondence in which 
he claimed entitlement to service connection for hearing loss 
and constant tinnitus.  

In a January 1999 statement, the veteran, citing Hensley v. 
Brown, 5 Vet. App. 155 (1993), claimed entitlement to service 
connection was warranted for bilateral hearing loss based 
upon a significant shift in decibel loss.  He also indicated 
he wished to continue his claim for entitlement to service 
connection for tinnitus.

In an April 1999 statement, the veteran indicated that 
service medical records demonstrated a significant shift in 
decibel loss between findings noted at his entrance and 
separation examinations.  He claimed the hearing loss could 
be linked to his tour of duty in Vietnam during which time he 
was exposed to acoustic trauma related to his duty with a 
combat aviation group and their close proximity to an 
artillery regiment.  He stated he believed the December 1976 
rating decision involved CUE for not addressing the issue of 
entitlement to service connection for hearing loss under the 
old rating schedule criteria in accordance with VA 
procedures.  He also claimed his tinnitus was constant and 
was the result of his exposure to high noise.

An August 1999 private audiological examination report noted 
the veteran suspected gradual decreased hearing ability, 
right greater than left, and complained of constant bilateral 
tinnitus over 30 years.  It was noted he reported a history 
of noise exposure during service.  The examiner's impression 
was bilateral borderline normal/mild sensorineural hearing 
loss through 3,000 hertz dropping to mild sensorineural 
hearing loss from 4,000 to 8,000 hertz.  His word 
discrimination ability was excellent, bilaterally.  

An October 1999 private report noted the veteran complained 
he had experienced tinnitus since he returned from the war 
and that it had become louder in the past 2 to 3 months.  The 
examiner's assessment included a diagnosis of tinnitus.  No 
opinion as to etiology was provided.

VA audiological evaluation in June 2000 revealed pure tone 
thresholds, in decibels, as follows:





HERTZ





500
1000
2000
3000
4000
6000
8000
RIGHT
25
25
25
20
30
45
50
LEFT
20
25
20
20
30
45
45

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
A Summary report noted hearing within normal limits for 
rating purposes.

During VA examination in June 2000 the veteran reported he 
had experienced ringing in the ears and hearing loss for 
approximately 30 years.  He stated the ringing was constant 
and non-pulsative in nature.  The examiner noted an audiogram 
revealed some high frequency sensorineural hearing loss, 
bilaterally.  The diagnoses included bilateral high frequency 
sensorineural hearing loss, secondary to noise exposure 
during service, and chronic continuous tinnitus, secondary to 
bilateral high frequency sensorineural hearing loss.  

In a September 2000 statement, the veteran reiterated his 
claims and reported that during service he had been assigned 
to an aviation battalion with helicopters constantly landing 
in close proximity to his office.  He stated his duties 
included meeting helicopters at the landing sites to transfer 
and receive documents.  He also stated he was exposed to 
noise from a nearby artillery unit and that no ear protection 
had been utilized.  The veteran claimed he had no post-
service noise exposure and, in essence, that the resolution 
of reasonable doubt in his favor warranted entitlement to 
service connection.  

The veteran also asserted that the 1976 audiological findings 
had been expressed in ASA (American Standards Association) 
figures rather that ISO (International Standards 
Organization) figures.  He claimed that converting the 
figures to ISO units would result in findings of right ear 
decibel losses of 25 at 500 hertz, 25 at 1000 hertz, 25 at 
2000 hertz, 30 at 3000 hertz, and 25 at 4000 hertz, and left 
ear decibel losses of 30 at 500 hertz, 25 at 1000 hertz, 25 
at 2000 hertz, 35 at 3000 hertz, and 30 at 4000 hertz.  

New and Material Evidence Claim

Despite the finality of the prior adverse decision a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) overruled a holding in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which limited the 
reopening of previously denied claims based upon "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).

However, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the requirement of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  The law 
provides that specific VA action is required to assist in 
developing a claim; however, it also states that nothing in 
the section shall be construed as requiring VA to reopen a 
previously disallowed claim except when new and material has 
been presented or secured.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In December 1976, the RO denied entitlement to service 
connection for hearing loss.  The veteran was notified by 
correspondence dated December 8, 1976, but did not appeal.  
Therefore, the rating decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.1103 (2000).

The Board notes that the December 1976 rating decision was 
based upon the findings of a VA examination that revealed 
hearing within normal limits.  The evidence added to the 
claims file since that decision includes diagnoses of 
bilateral hearing loss and a June 2000 VA medical opinion 
indicating a diagnosis of bilateral high frequency 
sensorineural hearing loss, secondary to noise exposure 
during service.  

The Board finds the information provided in support of the 
application to reopen the claim for service connection 
includes new evidence which bears directly and substantially 
upon the specific matter under consideration and that "new 
and material" evidence has been submitted.  See 38 C.F.R. 
§ 3.156(a).  Therefore, the claim must be reopened.

The Board notes that a September 2000 rating determination 
also concluded that new and material evidence had been 
submitted and reopened the claim but denied entitlement to 
service connection on the merits.  A comprehensive review of 
the record demonstrates that the September 2000 rating 
determination and the supplemental statement of the case 
adequately notified the veteran of the evidence necessary to 
substantiate his claim.  In addition, the veteran received a 
VA examination and evidence sufficient for an adequate 
determination of the claim was provided.  Therefore, the 
Board finds the veteran is not prejudiced by appellate review 
on the merits of his claim.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection can also be granted for organic diseases 
of the nervous system, including sensorineural hearing loss, 
if they become manifest to a degree of 10 percent or more 
within one year of separation from active service.  
38 U.S.C.A. § 1112(a)(1) (West 1991); 38 C.F.R. § 3.309(a) 
(2000).  

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2000).  

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  See Hensley, 5 Vet. App.  at 159-60.  Even if 
a veteran does not have a hearing loss disability for VA 
compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.  The threshold for normal hearing is 0 to 20 decibels.  
Id. at 157.

The Federal Circuit Court has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2000).

Based upon the evidence of record, the Board finds 
entitlement to service connection for hearing loss is not 
warranted.  Although service department and VA audiology 
examinations show the veteran experienced decreased hearing 
acuity relative to his July 1967 enlistment examination and a 
June 2000 VA examiner provided a diagnosis of bilateral 
sensorineural hearing loss secondary to noise exposure during 
service, there is no evidence of a hearing loss disability 
for VA compensation purposes.  

Although the record includes an August 1999 private medical 
audiological report which reported the veteran's hearing 
level in graphic form, the Board finds the report does not 
provide sufficient detail for a determination as to whether a 
hearing loss disability for VA compensation purposes was 
demonstrated at that time.  The Board notes, however, that 
the graph depicts no obvious hearing loss disability for VA 
compensation purposes.  In light of other evidence of record, 
the Board finds this report does not warrant further 
development.

The Board also notes that the veteran claims, in essence, 
that the September 1976 audiologic examination findings were 
reported in ASA units and that if converted to ISO units 
would demonstrate a hearing loss disability for VA 
compensation purposes.  The veteran has provided no evidence 
other than his own statements to substantiate that claim.  
The Board finds, however, that the September 1976 report 
itself indicates international standards were used.  In 
addition, VA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, 
(M21-1) notes that VA audiology examinations from 
January 1, 1976, through December 17, 1987, used ISO/ANSI 
standards exclusively.  See M21-1, Part IV, para. 11.09 (c).  
Therefore, the Board finds the veteran's assertion that the 
September 1976 examination findings require conversion is not 
persuasive.  

The veteran also claims that his case is factually similar to 
Hensley in which the Court found entitlement to service 
connection was warranted for bilateral hearing loss based 
upon a reported shift in decibel loss.  The Board finds, 
however, that the veteran's case can be distinguished from 
Hensley in that the audiometric examinations in that case 
demonstrated findings indicative of a hearing loss disability 
for VA purposes prior to service and a subsequent increase in 
disability during service.  

The only evidence of a present hearing loss disability for VA 
compensation purposes in this case is the veteran's own 
opinion.  While he is competent to testify as to symptoms he 
experiences, he is not competent to provide a medical opinion 
because this requires specialized medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  As no competent 
evidence of a present disability has been submitted and the 
preponderance of the evidence is against the veteran's claim, 
the Board finds entitlement to service connection for hearing 
loss must be denied.  See Brammer, 3 Vet. App. at 225; 
Rabideau, 2 Vet. App. at 143-44.

Clear and Unmistakable Error Claim

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of CUE.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105(a) (2000).

The Court has held that CUE is a very specific and rare kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  The Court established a three-
part test to determine whether CUE is present in a prior 
determination; (1) either the correct facts, as they were 
known at the time, were not fully adjudicated (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated), or statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and, (3) a determination that there was CUE 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) en banc).  A finding of CUE 
requires that error, otherwise prejudicial, must appear 
undebatable.  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).

In this case, the Board finds based upon the evidence and law 
extant at the time of the December 3, 1976, rating decision, 
that the denial of entitlement to service connection for 
hearing loss was not clearly and unmistakably erroneous.  The 
Board notes the veteran has claimed the decision involved CUE 
because the rating decision failed to address the issue of 
entitlement to service connection.  A review of the rating 
decision and the subsequent notice letter to the veteran; 
however, clearly demonstrates that entitlement to service 
connection for defective hearing was denied.  Therefore, the 
Board finds the veteran's claim as to this matter is without 
merit.

The veteran has also asserted that the September 1976 
audiologic examination reported findings in ASA units which 
if converted to ISO units would warrant entitlement to 
service connection.  As noted above, the Board finds that the 
September 1976 report itself indicates international 
standards were used and that VA's M21-1 indicates that VA 
audiology examinations at that time used ISO/ANSI standards 
exclusively.  Therefore, the Board finds the veteran's claim 
that the September 1976 examination findings require 
conversion is not undebatable.  See Akins, 1 Vet. App. at 
231.

VA regulations applicable at the time of the 
December 3, 1976, rating decision provided that service 
connection may be granted for a disability as a result of 
personal injury or disease contracted in line of duty or for 
aggravation of preexisting injury suffered or disease 
contracted in line of duty.  See 38 C.F.R. § 3.303 (1976). 

The regulations also provided that a hearing impairment 
reported as a result of VA authorized audiology clinic 
examination based upon the results of controlled speech 
reception tests required the designation of the impairment in 
efficiency of each ear from Table IV and the assignment of a 
percentage evaluation found from Table V.  See 38 C.F.R. 
§§ 4.85(a)-(b), 4.87, Table IV, Table V (1976).  The 
regulation also provided that if the results of pure tone 
audiometry were used the equivalent literal designation for 
each ear should be ascertained from Table V and the 
percentage evaluation determined in the same manner as 
described for speech reception impairment.  See 38 C.F.R. 
§§ 4.85(c), 4.87, Table V (1976).  

In this case, the September 1976 VA audiometric examination 
revealed speech reception test literal designations from 
Table IV of A in the right ear and of A in the left ear and 
pure tone decibel loss averages of approximately 13 in the 
right ear and 15 in the left ear.  The Board notes that Table 
V provided a 0 percent disability evaluation for literal 
designations from Table IV of A in the right ear and of A in 
the left ear and for pure tone audiometry average decibel 
loss at 500 Hz, 1,000 Hz, and 2,000 Hz with an average in the 
better and poorer ears of not more than 37 and with no 
findings of more than 45.  See 38 C.F.R. § 4.87, Table V.  

The Board finds, however, that although the September 1976 VA 
audiometric examination findings may be used to obtain an 
evaluation from Table V this application does not demonstrate 
the undebatable existence of a hearing loss disability.  In 
fact, the evidence of record in December 1976 included a 
specific diagnosis of normal hearing.  The Board notes that 
VA regulations applicable at the time of the 
December 3, 1976, rating decision limited determinations for 
service connection to cases in which a disability was 
demonstrated to have resulted because of personal injury or 
disease contracted in line of duty or for aggravation of a 
preexisting injury or disease.  See 38 C.F.R. § 3.303. 

The Board also notes that the regulation which defined 
hearing impairment disability for VA purposes in terms of 
auditory thresholds was not promulgated until November 1994.  
See 53 Fed. Reg. 60,560 (November 25, 1994) (subsequently 
codified as 38 C.F.R. § 3.385).  As there is no undebatable 
evidence that the veteran had a hearing loss disability for 
which service connection was warranted based upon the then 
existing laws, the Board must conclude that the 
December 3, 1976, rating decision which denied entitlement to 
service connection for hearing loss was not clearly and 
unmistakably erroneous.


ORDER

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for hearing loss, 
the claim is reopened.

The claim for entitlement to service connection for hearing 
loss is denied.

The December 3, 1976, rating decision as to the denial of 
entitlement to service connection for hearing loss did not 
involve clear and unmistakable error.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal as to the obligations 
of VA with respect to the duty to assist.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board notes the revised duty to assist includes providing 
a VA medical examination or obtaining a medical opinion when 
necessary for an adequate determination of a claim.  In this 
case, the evidence of record includes a June 2000 VA 
examination diagnosis of chronic continuous tinnitus, 
secondary to bilateral high frequency sensorineural hearing 
loss.  The examiner noted the veteran reported he had 
experienced ringing in the ears for approximately 30 years 
and that the veteran's claims file was not available for 
review.  The Board notes, however, that the evidence of 
record includes a September 1976 VA examination report which 
noted the veteran denied tinnitus at that time.  As there is 
both positive and negative evidence as to the issue of 
entitlement to service connection for tinnitus, the Board 
finds additional development is required prior to appellate 
review.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of recent medical 
treatment received for his tinnitus and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The veteran's claims folder should be 
reviewed by an appropriate VA specialist 
for an opinion as to the etiology of the 
veteran's tinnitus.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the 
examiner.  The examiner should perform 
any examinations, tests, or studies 
deemed necessary for an accurate 
assessment.  The examiner is requested to 
reconcile the provided opinion with the 
evidence of record, including the 
September 1976 and June 2000 VA 
examination reports.  A complete 
rationale should be provided.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issue of entitlement to 
service connection for tinnitus.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 

